PER CURIAM.
Our error patent review has exposed a jurisdictional error and we assign this appeal for summary disposition without oral argument. URCA 2-11.3.
The record reveals, and the state concedes, that at the time of his guilty plea to DWI 3d, the trial court failed to advise the defendant of his right to a jury trial, an essential element of a valid guilty plea in a felony case. We therefore vacate the conviction, set aside the sentence, and remand this ease to the district court for further proceedings according to the law. Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969); State v. Kunzman, 31,976 (La.App.2d Cir.5/5/99), 741 So.2d 112.